Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 10/27/2022.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 15 and 17-22 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Radhakrishnan et al. (US 2015/0087583).
Regarding claims 15 and 17-22, Radhakrishnan teaches a composition comprising caprylic acid or salts thereof (sodium octanoate), or salicylic acid, or a combination of multiple additives (salts of caprylic acid (sodium octanoate) and salicylic acid (sodium salicylate) ([0011], [0028], and [0142]). Radhakrishnan teaches that the pH of the fluid ranges from 2.5-8 ([0011]).
In regards the concentration, [0016] states that the composition is provided in an aqueous solution overlapping the claimed concentration ranges (25 mg/ml to 500 mg/ml with specific concentrations of 30, 40, 50, 60, 70, 80 and 100 mg/ml). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 15, 17-18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sengbusch (US 4,702,841 in IDS) in view of Kreymann (US 2005/0082225 in IDS).
Regarding claims 15, 17-18, and 20, Sengbusch teaches that a composition comprising a C10 fatty acid (capric acid) or acetylsalicylic acid in solution form (abstract and C2/L14-24). 
Sengbusch is silent on the pH of the composition. Kreymann teaches that the pH may be adjusted to within the claimed range in order to aid in separating the toxins from the protein ((0033] and [0041]-[0050]). Thus, it would have been obvious to adjust the pH to within the claimed range in order to aid in removal of toxins from the protein to which it is bound and have the pH be within the acceptable range for treatment.
Sengbusch fails to the specific concentration of the capric acid or acetylsalicylic acid in the solution. However, finding a workable or optimum concentration would have been an obvious matter to one skilled in the art.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. It is noted that the above rejection has been modified to address the added claim limitations to claim 15.
Applicant argues that Sengbusch in view of Kreymann fails to address the pH limitation. It is noted that the solution in Sengbusch would inherently have a pH. However, the pH is not disclosed in Sengbusch. Kreymann teaches that for a fluid used in a similar dialysis process, the optimum pH is between 1-13, overlapping the claimed range. As such, one skilled in the art would have found it obvious to provide or ensure that the pH in Sengbusch is within the desired pH range. 
In regards to argument that Kreymann and Sengbusch teach different desired binding outcomes, Kreymann clearly teaches that the pH is a results effective variable that modifies the binding ability of the solution. As such, one skilled in the art would have found it obvious to modify the pH to the desired binding outcome, such as more neutral pH for where binding is more desirable (Sengbusch), or more acidic or basic in cases where binding is less desirable (Kreymann) with a reasonable expectation of success as it is merely applying the known relationship between pH and binding of proteins. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777